Title: Enclosure: Edward Livingston’s Bill of Complaint against Thomas Jefferson, [ca. July 1810]
From: Livingston, Edward,Wickham, John
To: Jefferson, Thomas


            United States Court fifth Circuit
            and District of Virginia to wit
            
            Edward Livingston a Citizen of the State of New York complains of Thomas Jefferson a citizen of Virginia in custody &c For that the said Thomas on the 25th day of January 1808 at the City of New Orleans in the District of Orleans to wit at Richmond in the County of Henrico—and District of Virginia with force and arms &c a certain messuage or dwelling house and a close or parcel of land thereto adjoining the said close being part of a parcel of land known by the name of the Batture of the Suburb St Mary of him the said Edward then and there being did break and enter and 
		  200 spades 
		  200 shovels 
		  200 hand barrows 
		  200 wheel barrows  200 peck axes 200 Crow bars 2000 deal board 2000 planks 100,000 cypress rails 50,000 cubic feet of squared timber 5000 Iron bolts 3000 pounds of nails & 100 fathoms of Rope of the proper goods and chattels of the said Edward of the value of ten thousand dollars then and there being found did break cut in pieces and utterly destroy and 200,000 Cart loads of earth 200,000 Cart loads of Sand 200,000 cart loads of Clay parcel of the soil 
		  
		   
		  of the said close with spades,
                        shovels pick axes & hoes did dig and raise the said soil so dug and   raised being of the value of fifty thousand dollars and with Carts horses Mules and Oxen did carry away and convert to his own use by which digging the soil of the said close was greatly injured and the said Edward wholly lost the said parcel thereof so dug and raised as aforesaid. 
            And also for that the said Thomas afterwards to wit on the 25th day of January 1808 at the City of New Orleans in the Territory of Orleans to wit at Richmond aforesaid with force and arms a certain close of him the said Edward called the Batture of the Suburb of St Mary there situate did break and enter and then and there put out expelled and amoved the said Edward and kept and continued him so expelled and amoved from the possession and occupation thereof for a long space of time to wit from the said 25th day of January in the year aforesaid to the day of sueing out the writ of the said Edward in this suit and from time to time during the time the said Edward was so expelled and kept out of possession as aforesaid he the said Thomas did dig raise and carry away and caused to be dug raised & carried away 200000 cart loads of earth 200,000 cart loads of sand 200000 Cart loads of clay parcel of the soil of the said close of the value of fifty thousand dollars whereby the said Edward hath not only lost the said soil of his said close so carried away but the said close is greatly injured and lessened in value and the said Edward hath lost the use of the said close during the period aforesaid and hath been prevented from making and constructing divers canals embankments and other emprovements on the said close which he was on the said 25th day of January in the year last aforesaid constructing digging and making thereon and from receiving the rents and profits thereof to a large amount to wit to the amount of sixty thousand dollars during the period aforesaid.—
            And also for that the said Thomas on the said 25th day of January at the  City of New Orleans in the Territory of Orleans to wit at Richmond aforesaid a certain other close of him the said Edward called Livingston’s Canal then and there being with force and arms did break and enter and the said Edward with his servants and workmen then and there being employed in making and finishing the said Canal did drive off expel and amove from the said Canal and forced them to interrupt and quit their said work and leave the said Canal unfinished and did cut down the Banks of the said Canal and continued and kept the said Edward so amoved from the possession of his said Canal 
                  Close for a long space of time to wit from the said 25th day of January in the year aforesaid until the suing out the said Writ of the said Edward during which time the Waters of the River Mississippi rose and by reason of the interruption of the said works did carry away the materials of the said Canal and totally destroy and fill up the same by reason whereof the said Edward did not only lose the value of the labor and materials he had theretofore employed and used in the construction of the said Canal to the amount of twenty thousand dollars but was also prevented from receiving the Rents & profits thereof to the value of sixty thousand dollars.—
            And also for that the said Thomas on the said 25th day of January 1808 at the City of
                        New Orleans in
                        the Territory of Orleans to wit at Richmond aforesaid a certain other close of him the said Edward then and there being in the Northern part of a certain parcel of land known by the name of the Batture of the Suburb St Mary in the City of New Orleans with force and arms &c did break and enter and the said Edward with his servants and workmen (then and there employed in making a Levie Embankment or Dyke to restrain the annual inundation of the River Mississippi) did drive off expel and amove from the said close and force them to interrupt and quit their said work and leave the said Embankment Dyke or Levie unfinished and kept and continued the said Edward so amoved from the possession of his close aforesaid for a long space of time to wit from the said 25th day of January until the suing out the said Writ of the said Edward in this suit during which time the Waters of the Mississippi rose and by reason of the interruption of the said work did carry away the materials of the said Embankment Levie or Dyke and totally destroy the same and inundate the said close by reason whereof the said Edward did not only lose the value of the materials and labor he had theretofore employed and used in and upon the said Levie Dyke or Embankment to the amount of twenty thousand Dollars but was also prevented from receiving the Rents and profits of his said close to the value of sixty thousand Dollars
            And also for that the said Thomas afterwards to wit on the 25th day of January 1808 at the City of New Orleans in the District of Orleans to wit at Richmond aforesaid in the County of Henrico and District of Virginia with his servants with force and arms &c a certain messuage or dwelling house and a close or parcel of land thereto adjoining the said close being a part of a parcel of land known by the name of the Batture of the Suburb St Mary of him the said Edward then and there being did break and enter and 200 spades 200 shovels 200 hand barrows 
                  200 wheel barrows 200 pick axes 200 crow bars 2000 deal boards 2000 planks 100,000 cypress rails 50,000 cubic feet of squared timber 5000 Iron bolts 3000 pounds of nails & 100 fathoms of Rope of the proper goods and chattels of the said Edward of the value of ten thousand dollars then and there being found did break cut in peices and  utterly destroy and 
                  
                  
                  
                  
                  
                  200,000 cart loads of earth 200,000 Cart loads of sand 200,000 cart loads of clay parcel of the soil of the said close with spades shovels peck axes and hoes did dig and raise the said soil so dug and raised being of the value of fifty thousand Dollars and 
                  
                  
                  with Carts horses mules and oxen did carry away and convert to his own use by which digging the soil of the said close was greatly injured and the said Edward wholly lost the said parcel thereof so dug and raised as aforesaid.—
            And also for that the said Thomas afterwards to wit on the 25th day of January 1808 at the City of New Orleans in the District of Orleans to wit at Richmond aforesaid—with his servants with force and arms a certain close of him the said Edward called the Batture of the Suburb of St Mary there situate did break and enter and then and there put out expelled & amoved the said Edward and kept and continued him so expelled and amoved from the possession and occupation thereof for a long space of time to wit from the said 25th day of January in the year aforesaid to the day of suing out the writ of the said Edward in this suit and from time to time during the time the said Edward was so expelled and kept out of possession as aforesaid he the said Thomas dig 
                  did dig raise and carry away and caused to be dug raised and carried away 200,000 cart loads of clay 
                  earth 200,000 Cart loads of sand 200,000 cart loads of clay parcel of the soil of the said close of the value of fifty thousand Dollars whereby the said Edward hath not only lost the soil of the said close so carried away but the said close is greatly injured and lessened in value and the said Edward hath lost the use of the said close during the period aforesaid and hath been prevented from making from and constructing divers canals embankments and other improvements on the said close which he was on the said 25th day of January in the year last aforesaid constructing digging and making thereon and from receiving the rents and profits thereof to a large amount to wit to the amount of sixty thousand Dollars during the period aforesaid.—
            And also for that the said Thomas on the said 25th day of January at the City of New Orleans in the Territory of Orleans to wit at a certain other close of him the said Edward called Livingston’s Canal then and there being with his  
                     the defts 
                     servants servants with force and arms did break and enter and the
                        said Edward
                        with his servants & workmen then and there being employed in making and finishing the said Canal did drive off expell and amove from the said Canal and forced them to interrupt and quit their said work and leave the said Canal unfinished and did cut down the banks of the said Canal and continued and kept the said Edward so amoved from the possession of his said close for a long space of time to wit from the said 25th day of January in the year aforesaid until the suing out the said writ of the said Edward during which time the waters of the Mississippi rose and by reason of the interruption of the said works did carry away the materials of the said Canal and totally destroy and fill the same by reason whereof the said Edward did not only lose the value of the labor & materials he had theretofore used and employed in the construction of the said Canal to the amount of twenty thousand Dollars but was also prevented from receiving the rents and profits thereof to the value of sixty thousand dollars.—
            And also for that the said Thomas on the said 25th day of January 1808 at the City of
                        New Orleans in
                        the Territory of Orleans to wit a certain other  close of him the said Edward then and there being in the northern part of a certain parcel of land known by the name of the Batture of the Suburb of St Mary in the City of New Orleans with his servants with force and arms &c did break and enter and the said Edward with his servants & workmen (then and there employed in making a Levie Embankment or Dyke to restrain the annual inundation of the River Mississippi) did drive off expel and amove from the said close and force them to interrupt & quit their said work and leave the said Embankment Dyke or Levie unfinished and kept and continued the said Edward so amoved from the possession of his close aforesaid for a long space of time to wit from the said 25th day of January until the suing out the Writ of the said Edward in this suit during which time the waters of the Mississippi rose and by reason of the interruption of the said work did carry away the materials of the said Embankment Levie or Dyke and totally destroy the same and inundate the said close by reason whereof the said Edward did not only lose the value of the materials and labor he had heretofore employed and used in and upon the said Levie Dyke or Embankment to the amount of twenty thousand Dollars but was also prevented from receiving the rents and profits of his said close to the value of sixty thousand Dollars and other wrongs to the said Edward Livingston then and there did against the peace of the United States and to the damage of the said Edward one hundred thousand Dollars and thereof he bringeth suit.
            
              Wickham 
                  p.q.
              
                
                  
                        
                           John Doe
                  }
                  Pledges to prosecute.
                
                
                  
                        
                           Richard Roe 
                
              
            
          